PER CURIAM.
ORDER GRANTING APPELLEE’S MOTION TO WITHDRAW MANDATE AND REPUBLISH OPINION
We issued an opinion in this case on December 27, 1978, 365 So.2d 1053. It appears, however, that the office of the Attorney General, as counsel for appellee, did not receive a copy of the opinion until February 23,1979. As a result of inadvertence, mistake or error the mandate was issued without a copy of the court’s opinion having been sent or delivered to appellee. Normally we would lose jurisdiction to *3withdraw the mandate at the termination of the term of court at which the mandate was issued, but an exception exists when the mandate is issued because of inadvertence, mistake or error. Berry v. State, 352 So.2d 91 (Fla. 4th DCA 1977), and McGregor v. Hammock, 114 Fla. 259, 154 So. 191 (1934). Appellee’s motion is granted and we hereby withdraw the mandate and republish our opinion.
Appellant shall be immediately brought before the trial court and released pending further review, if any, under such terms and conditions of bail or recognizance as the trial court may determine appropriate.
DAUKSCH, MOORE and BERANEK, JJ., concur.